DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element SP (see Figure 2A, 2B, 2C and 2D).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: there is no description of element SP; said element SP is shown in Figures 2A, 2B, 2C and 2D.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Butler-Smith et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses:
Regarding claim 1, a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2), comprising: a rotation shaft (Figure 3A, element 308); a driving element (Figure 3A, element 307), configured to drive the rotation shaft (Figure 3A, element 308) to rotate; and a polarizing element (i.e. polarizing filter; Figure 3A, element 306), connected to the rotation shaft (Figure 3A, element 308) and disposed on a transmission path of at least one beam (i.e. transmission path of the light beam illustrated in Figure 3A), wherein the driving element (Figure 3A, element 307) is configured to drive the polarizing element (i.e. polarizing filter; Figure 3A, element 306) to rotate sequentially while taking the rotation shaft (Figure 3A, element 308) as a rotation central axis (i.e. rotational axis of element 306), and when the polarizing element (i.e. polarizing filter; Figure 3A, element 306) is rotated, the at least one beam (i.e. light beam illustrated in Figure 3A penetrates element 306) penetrates through the polarizing element (i.e. polarizing filter; Figure 3A, element 306).
Regarding claim 5, the driving element (Figure 3A, element 307) is a motor (page 7, paragraph 0082, line 4), and is connected to the rotation shaft (Figure 3A, element 308), and the at least one beam (i.e. light beam illustrated in Figure 3A penetrates element 306) penetrates through a non-center portion (clearly illustrated in Figure 3A) of the polarizing element (i.e. polarizing filter; Figure 3A, element 306).
DeCusatis et al. teaches the salient features of the present invention as explained above except at least one beam penetrating through the polarizing element has different polarization states at different time.
	Butler-Smith et al. (US Pub. No. 2005/0041163 A1) discloses at least one beam (i.e. beam of white light) penetrating through the polarizing element (i.e. while light shines onto the spinning polarizing wheel [page 3, paragraph 0048, lines 2-4]; see polarized wheel illustrated in Figure 7) has different polarization states (i.e. polarizing orientation of each arc segment; page 2, paragraph 0033, line 3) at different time (i.e. see sequence in which the polarizing wheel rotates during a single frame of video; page 3, paragraph 0039, lines 2-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one beam penetrating through the polarizing element has different polarization states at different time as shown by Butler-Smith et al. in combination with DeCusatis et al.’s invention for the purpose of filtering the primary-color and polarization orientation of the light as it passes through the polarizing wheel (Butler-Smith et al., page 3, paragraph 0048, lines 4-5).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Butler-Smith et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) teaches the salient features of the present invention except the polarizing element is a circular polarizing plate.
Butler-Smith et al. (US Pub. No. 2005/0041163 A1) discloses the polarizing element is a circular polarizing plate (i.e. the polarizing material is circularly polarized; page 2, paragraph 0035, lines 5-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizing element is a circular polarizing plate as shown by Butler-Smith et al. in combination with DeCusatis et al.’s invention for the purpose of having a passive polarizing material added as a layer to the color wheel, rendering polarized primary color sub-frames on the screen (Butler-Smith et al., page 1, paragraph 0009, lines 4-6).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Butler-Smith et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) teaches the salient features of the present invention except the polarizing element comprises a plurality of polarizing subregions, and the polarizing subregions have polarizing materials of different polarization directions.
Butler-Smith et al. (US Pub. No. 2005/0041163 A1) discloses a plurality of polarizing subregions (i.e. six arc segments illustrated in Figure 6; page 2, paragraph 0033, lines 1-2), and the polarizing subregions (i.e. six arc segments illustrated in Figure 6) have polarizing materials of different polarization directions (i.e. the second 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizing element comprises a plurality of polarizing subregions, and the polarizing subregions have polarizing materials of different polarization directions as shown by Butler-Smith et al. in combination with DeCusatis et al.’s invention for the purpose of having a passive polarizing material added as a layer to the color wheel, rendering polarized primary color sub-frames on the screen (Butler-Smith et al., page 1, paragraph 0009, lines 4-6).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Butler-Smith et al. as applied to claims 1-3 above, and further in view of Tian et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing element (i.e. polarizing filter; Figure 3A, element 306).
DeCusatis et al. in combination with Butler-Smith et al. (US Pub. No. 2005/0041163 A1) teaches the salient features of the present invention as explained above except at least one transparent region that is pervious to one of the at least one beam.
Tian et al. (US Pub. No. 2019/0129290 A1) discloses at least one transparent region (Figure 3, element 42; i.e. transmission part [element 42] is made of a transparent glass [page 4, paragraph 0063, lines 27-28]) that is pervious to one of the at least one beam (i.e. blue laser light will transmit the transmission part; page 4, paragraph 0063, lines 28-29).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Butler-Smith et al. as applied to claim 1 above, and further in view of Doany et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses the driving element (Figure 3A, element 307) is a driving assembly (i.e. motor; page 7, paragraph 0082, line 4).
DeCusatis et al. in combination with Butler-Smith et al. (US Pub. No. 2005/0041163 A1) teaches the salient features of the present invention as explained above except at least one beam penetrates through a center portion of the polarizing element.
Doany et al. (US Patent No. 5,517,340; see annotated Figure 2) discloses at least one beam (i.e. beam emitted by element 25 in Figure 2; see annotated Figure 2, element B) penetrates through a center portion (Figure 2, element A) of the polarizing element (i.e. polarization wheel; Figure 2, element 28; column 6, line 51).

    PNG
    media_image1.png
    547
    714
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one beam penetrates through a center portion of the polarizing element as shown by Doany et al. in combination with DeCusatis et al. and Butler-Smith et al.’s invention for the purpose of providing an apparatus for selectively directing a plurality of color components of light from a light source (Doany et al., column 3, lines 7-9).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Butler-Smith et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) teaches the salient features of the present invention except a filter element disposed on the polarizing element and coincided with the polarizing element.
Butler-Smith et al. (US Pub. No. 2005/0041163 A1) discloses a filter element (i.e. color wheel causes red, green and blue light to be filtered through; see color wheel illustrated in Figure 7) disposed on the polarizing element (i.e. polarized wheel 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a filter element disposed on the polarizing element and coincided with the polarizing element as shown by Butler-Smith et al. in combination with DeCusatis et al.’s invention for the purpose of having a passive polarizing material added as a layer to the color wheel, rendering polarized primary color sub-frames on the screen (Butler-Smith et al., page 1, paragraph 0009, lines 4-6).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Butler-Smith as applied to claim 1 above, and further in view of Sun et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2).
DeCusatis et al. in combination with Butler-Smith et al. (US Pub. No. 2005/0041163 A1) teaches the salient features of the present invention as explained above except a diffusing element disposed on the polarizing element and coincided with the polarizing element.
Sun et al. (US Pub. No. 2010/0026934 A1) discloses a diffusing element (Figure 3, element 304) disposed on the polarizing element (Figure 3, element 303) and coincided with the polarizing element (i.e. the diffusion element [element 304] appears to be laminated/disposed on the polarizing element [element 303]; page 2, paragraph 0025, lines 8-9).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Butler-Smith as applied to claims 1 and 8 above, and further in view of Sun et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) in combination with Butler-Smith et al. (US Pub. No. 2005/0041163 A1) teaches the salient features of the present invention as explained above except a diffusing element fixed to the polarizing element by glue.
Sun et al. (US Pub. No. 2010/0026934 A1) discloses a diffusing element (Figure 3, element 304) fixed to the polarizing element (Figure 3, element 303) by glue (i.e. epoxy resin; Figure 3, element 308; page 4, paragraph 0035, lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a diffusing element fixed to the polarizing element by glue as shown by Sun et al. in combination with DeCusatis et al. and Butler-Smith et al.’s invention for the purpose of having a binder preferably colorless and transparent for allowing light to pass through (Sun et al., page 4, paragraph 0035, lines 7-8).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Butler-Smith and Sun et al. as applied to claims 1 and 8 above, and further in view of Seo et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) in combination with Butler-Smith et al. (US Pub. No. 2005/0041163 A1) and Sun et al. (US Pub. No. 2010/0026934 A1) teaches the salient features of the present invention as explained above except a diffusing element connected to a polarizing element via a spacer and is kept spaced from the polarizing element by a distance.
Seo et al. (US Patent No. 9,645,423 B2) discloses a diffusing element (i.e. diffusion sheet; Figure 3, element 170) connected to a polarizing element (i.e. polarizing film; Figure 3, element 115) via a spacer (i.e. sheet attachment member; Figure 3, element 190) and is kept spaced from the polarizing element (i.e. polarizing film; Figure 3, element 115) by a distance (i.e. the distance elements 170 and 190 is the space in which element 210 is located).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a diffusing element connected to a polarizing element via a spacer and is kept spaced from the polarizing element by a distance as shown by Seo et al. in combination with DeCusatis et al., Butler-Smith et al. and Sun et al.’s invention for the purpose of attaching the polarizing film so that the spacer [element 190] is thermally expanded together with the polarizing film with the diffusion sheet (Seo et al., column 7, lines 64-67).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Butler-Smith as applied to claims 1 and 8 above, and further in view of Sun et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) in combination with Butler-Smith et al. (US Pub. No. 2005/0041163 A1) teaches the salient features of the present invention as explained above except the diffusing element is a diffusing microstructure, wherein the diffusing microstructure is located on at least one surface of the polarizing element.
Sun et al. (US Pub. No. 2010/0026934 A1) discloses the diffusing element (Figure 3, element 304) is a diffusing microstructure (i.e. microstructure layer; page 2, paragraph 0025, lines 8-9), wherein the diffusing microstructure (i.e. microstructure layer) is located on at least one surface (i.e. top surface of element 303 in Figure 3) of the polarizing element (Figure 3, element 303).
Claims 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of DeCusatis et al. and further view of Butler-Smith et al.
Wu et al. (US Pub. No. 2008/0199013 A1) discloses:
Regarding claim 12, a projection device (Figure 1, element 100), comprising: an illumination system (Figure 1, element 110), configured to provide an illumination beam (Figure 1, element IW), and the illumination system (Figure 1, element 110) comprising: at least one excitation light source (Figure 1, element 112B), configured to provide at least one excitation beam (Figure 1, element IB); and a light uniforming element (i.e. light homogenizing element; Figure 1, element 119), being pervious 
Regarding claim 18, a wavelength conversion element (i.e. wavelength conversion wheel; Figure 1, element 114) disposed on the transmission path of the at least one excitation beam (Figure 1, element IB), and located between the at least one excitation light source (Figure 1, element 112B) and the light uniforming element (i.e. light homogenizing element; Figure 1, element 119).
Regarding claim 19, a filter device (i.e. filter wheel; Figure 1, element 116) disposed between the at least one excitation light source (Figure 1, element 112B) and the light uniforming element (i.e. light homogenizing element; Figure 1, element 119).
Wu et al. teaches the salient features of the present invention as explained above except (regarding claim 12) a polarizing rotation device, comprising a rotation shaft, a driving element and a polarizing element, wherein the driving element is 
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2), comprising a rotation shaft (Figure 3A, element 308), a driving element (Figure 3A, element 307) and a polarizing element (i.e. polarizing filter; Figure 3A, element 306), wherein the driving element (Figure 3A, element 307) is configured to drive the rotation shaft (Figure 3A, element 308) to rotate, the polarizing element (i.e. polarizing filter; Figure 3A, element 306) is connected to the rotation shaft (Figure 3A, element 308) and is disposed on a transmission path of the at least one excitation beam (i.e. transmission path of the light beam illustrated in Figure 3A); wherein the driving element (Figure 3A, element 307) is configured to drive the polarizing element (i.e. polarizing filter; Figure 3A, element 306) to rotate sequentially while taking the rotation shaft (Figure 3A, element 308) as a rotation central axis (i.e. rotational axis of element 306), when the polarizing element (i.e. polarizing filter; Figure 3A, element 306) is rotated, the at least one excitation beam (i.e. light beam illustrated in Figure 3A penetrates element 306) penetrates through the polarizing element (i.e. polarizing filter; Figure 3A, element 306).

Wu et al. in combination with DeCusatis et al. teaches the salient features of the present invention as explained above except at least one excitation beam penetrating through the polarizing element has different polarization states at different time.
Butler-Smith et al. (US Pub. No. 2005/0041163 A1) discloses at least one beam (i.e. beam of white light) penetrating through the polarizing element (i.e. while light shines onto the spinning polarizing wheel [page 3, paragraph 0048, lines 2-4]; see polarized wheel illustrated in Figure 7) has different polarization states (i.e. polarizing orientation of each arc segment; page 2, paragraph 0033, line 3) at different time (i.e. see sequence in which the polarizing wheel rotates during a single frame of video; page 3, paragraph 0039, lines 2-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one beam penetrating through the polarizing element has different polarization states at different time as shown by Butler-Smith et al. in combination with Wu et al. and DeCusatis et al.’s invention for the purpose of filtering the primary-color and polarization orientation of the light as it passes through the polarizing wheel (Butler-Smith et al., page 3, paragraph 0048, lines 4-5).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of DeCusatis et al. and further view of Butler-Smith et al.
Wu et al. (US Pub. No. 2008/0199013 A1) in combination with DeCusatis et al. (US Pub. No. 2007/0139619 A1) teaches the salient features of the present invention except the polarizing element is a circular polarizing plate.
Butler-Smith et al. (US Pub. No. 2005/0041163 A1) discloses the polarizing element is a circular polarizing plate (i.e. the polarizing material is circularly polarized; page 2, paragraph 0035, lines 5-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizing element is a circular polarizing plate as shown by Butler-Smith et al. in combination with Wu et al. and DeCusatis et al.’s invention for the purpose of having a passive polarizing material added as a layer to the color wheel, rendering polarized primary color sub-frames on the screen (Butler-Smith et al., page 1, paragraph 0009, lines 4-6).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of DeCusatis et al. and further view of Butler-Smith et al.
Wu et al. (US Pub. No. 2008/0199013 A1) in combination with DeCusatis et al. (US Pub. No. 2007/0139619 A1) teaches the salient features of the present invention except the polarizing element comprises a plurality of polarizing subregions, and the polarizing subregions have polarizing materials of different polarization directions.
Butler-Smith et al. (US Pub. No. 2005/0041163 A1) discloses a plurality of polarizing subregions (i.e. six arc segments illustrated in Figure 6; page 2, paragraph 0033, lines 1-2), and the polarizing subregions (i.e. six arc segments illustrated in Figure 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizing element comprises a plurality of polarizing subregions, and the polarizing subregions have polarizing materials of different polarization directions as shown by Butler-Smith et al. in combination with Wu et al. and DeCusatis et al.’s invention for the purpose of having a passive polarizing material added as a layer to the color wheel, rendering polarized primary color sub-frames on the screen (Butler-Smith et al., page 1, paragraph 0009, lines 4-6).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of DeCusatis et al. and of Butler-Smith et al. as applied to claims 12 and 14 above, and further in view of Tian et al.
Wu et al. (US Pub. No. 2008/0199013 A1) in combination with DeCusatis et al. (US Pub. No. 2007/0139619 A1) and Butler-Smith et al. (US Pub. No. 2005/0041163 A1) teaches the salient features of the present invention including a polarizing element (i.e. polarizing filter; Figure 3A, element 306 as shown by DeCusatis et al.).  However, Wu et al. in combination with DeCusatis et al. and of Butler-Smith et al. do not teach at least one transparent region that is pervious to one of the at least one beam.
Tian et al. (US Pub. No. 2019/0129290 A1) discloses at least one transparent region (Figure 3, element 42; i.e. transmission part [element 42] is made of a transparent glass [page 4, paragraph 0063, lines 27-28]) that is pervious to one of the at 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one transparent region that is pervious to one of the at least one beam as shown by Tian et al. in combination with Wu et al., DeCusatis et al. and Butler-Smith et al.’s invention for the purpose of transmitting the excitation light (Tian et al., page 4, paragraph 0063, lines 10-11).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Butler-Smith et al. and further view of DeCusatis et al.
Wu et al. (US Pub. No. 2008/0199013 A1) in combination with Butler-Smith et al. (US Pub. No. 2005/0041163 A1) teaches the salient features of the invention except the driving element is a motor, and is connected to the rotation shaft, and the at least one excitation beam penetrates through a non-center portion of the polarizing element.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses the driving element (Figure 3A, element 307) is a motor (page 7, paragraph 0082, line 4), and is connected to the rotation shaft (Figure 3A, element 308), and the at least one excitation beam (i.e. light beam illustrated in Figure 3A penetrates element 306) penetrates through a non-center portion (clearly illustrated in Figure 3A) of the polarizing element (i.e. polarizing filter; Figure 3A, element 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the driving element is a motor, and is connected to the rotation shaft, and the at least one excitation beam penetrates through a non-center portion of the polarizing element as shown by DeCusatis et al. in .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in combination with DeCusatis et al. and of Butler-Smith et al. as applied to claim 12 above, and further in view of Doany et al.
Wu et al. (US Pub. No. 2008/0199013 A1) in combination with DeCusatis et al. (US Pub. No. 2007/0139619 A1) and Butler-Smith et al. (US Pub. No. 2005/0041163 A1) teaches the salient features of the present invention including the driving element (Figure 3A, element 307) is a driving assembly (i.e. motor; page 7, paragraph 0082, line 4) as shown by DeCusatis et al.  However, Wu et al. in combination with DeCusatis et al. and of Butler-Smith et al. do not teach at least one beam penetrates through a center portion of the polarizing element.
Doany et al. (US Patent No. 5,517,340; see annotated Figure 2) discloses at least one beam (i.e. beam emitted by element 25 in Figure 2; see annotated Figure 2, element B) penetrates through a center portion (Figure 2, element A) of the polarizing element (i.e. polarization wheel; Figure 2, element 28; column 6, line 51).


    PNG
    media_image1.png
    547
    714
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one beam penetrates through a center portion of the polarizing element as shown by Doany et al. in combination with Wu et al., DeCusatis et al. and Butler-Smith et al.’s invention for the purpose of providing an apparatus for selectively directing a plurality of color components of light from a light source (Doany et al., column 3, lines 7-9).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of DeCusatis et al. in further of Butler-Smith et al.
Wu et al. (US Pub. No. 2008/0199013 A1) in combination with DeCusatis et al. (US Pub. No. 2007/0139619 A1) teaches the salient features of the invention except a filter element disposed on the polarizing element and coincided with the polarizing element.
Butler-Smith et al. (US Pub. No. 2005/0041163 A1) discloses a filter element (i.e. color wheel causes red, green and blue light to be filtered through; see color wheel illustrated in Figure 7) disposed on the polarizing element (i.e. polarized wheel 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a filter element disposed on the polarizing element and coincided with the polarizing element as shown by Butler-Smith et al. in combination with Wu et al. and DeCusatis et al.’s invention for the purpose of having a passive polarizing material added as a layer to the color wheel, rendering polarized primary color sub-frames on the screen (Butler-Smith et al., page 1, paragraph 0009, lines 4-6).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in combination with DeCusatis et al. and Butler-Smith et al. as applied to claims 12 and 20 above, and further in view of Sun et al.
Wu et al. (US Pub. No. 2008/0199013 A1) in combination with DeCusatis et al. (US Pub. No. 2007/0139619 A1) and Butler-Smith et al. (US Pub. No. 2005/0041163 A1) teaches the salient features of the present invention except a diffusing element fixed to the polarizing element by glue.
Sun et al. (US Pub. No. 2010/0026934 A1) discloses a diffusing element (Figure 3, element 304) fixed to the polarizing element (Figure 3, element 303) by glue (i.e. epoxy resin; Figure 3, element 308; page 4, paragraph 0035, lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a diffusing element fixed to the polarizing element by glue as shown by Sun et al. in combination with Wu et al., DeCusatis et al. and Butler-Smith et al.’s invention for the purpose of having a binder .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in combination with DeCusatis et al. and Butler-Smith et al. as applied to claims 12 and 20 above, and further in view of Seo et al. 
Wu et al. (US Pub. No. 2008/0199013 A1) in combination with DeCusatis et al. (US Pub. No. 2007/0139619 A1) and Butler-Smith et al. (US Pub. No. 2005/0041163 A1) teaches the salient features of the present invention except a diffusing element connected to a polarizing element via a spacer and is kept spaced from the polarizing element by a distance.
Seo et al. (US Patent No. 9,645,423 B2) discloses a diffusing element (i.e. diffusion sheet; Figure 3, element 170) connected to a polarizing element (i.e. polarizing film; Figure 3, element 115) via a spacer (i.e. sheet attachment member; Figure 3, element 190) and is kept spaced from the polarizing element (i.e. polarizing film; Figure 3, element 115) by a distance (i.e. the distance elements 170 and 190 is the space in which element 210 is located).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a diffusing element connected to a polarizing element via a spacer and is kept spaced from the polarizing element by a distance as shown by Seo et al. in combination with Wu et al., DeCusatis et al., Butler-Smith et al.’s invention for the purpose of attaching the polarizing film so that the spacer [element 190] is thermally expanded together with the polarizing film with the diffusion sheet (Seo et al., column 7, lines 64-67). 

Allowable Subject Matter
Claims 23-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, Wu et al. (US Pub. No. 2008/0199013 A1) discloses a projection device (Figure 1, element 100), comprising: an illumination system (Figure 1, element 110), configured to provide an illumination beam (Figure 1, element IW), and comprising: a light source (Figure 1, elements 112B and 112R), comprising at least one excitation light source (Figure 1, element 112B) and at least one auxiliary light source (Figure 1, element 112R), wherein the at least one excitation light source (Figure 1, element 112B) is configured to provide at least one excitation beam (Figure 1, element IB), and the at least one auxiliary light source (Figure 1, element 112R) is configured to provide at least one auxiliary beam (Figure 1, element IR_1); and a light uniforming element (i.e. light homogenizing element; Figure 1, element 119), being pervious to a part of the at least one excitation beam (Figure 1, element IB) and the at least one auxiliary beam (Figure 1, element IR_1) to form the illumination beam (Figure 1, element IW); at least one light valve (i.e. imaging element; Figure 1, element 120), disposed on a transmission path of the illumination beam (Figure 1, element IW), and configured to convert the illumination beam (Figure 1, element IW) into an image beam (Figure 1, element IM; page 2, paragraph 0020, lines 9-11); and a projection lens (Figure 1, element 130), disposed on a transmission path of the 
Regarding claim 28, Wu et al. (US Pub. No. 2008/0199013 A1) discloses an illumination system (Figure 1, element 110), configured to provide an illumination beam (Figure 1, element IW), and the illumination system (Figure 1, 
Regarding claims 24-27 and 29-32, the claims are allowable based on their dependence from allowable claims 23 and 28 (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka (US Pub. No. 2019/0072840 A1) teaches a light source device including a solid-state light source that emits red light having a luminous flux; a solid-state light source that emits green light having a luminous flux; a solid-state light source that emits blue light having a luminous flux; a dichroic mirror that combines, into combined light, the red light, the green light, and the blue light having exited from the respective solid-state light sources; a dynamic diffusion plate on which the combined light having exited from the dichroic mirror is incident; and a luminous-flux splitting element that splits the luminous flux that having exited from the solid-state light sources for emitting at least one of the red light, the green light, and the blue light.
Pettitt (US Pub. No. 2005/0134808 A1) discloses a method for generating images includes shining a beam of light through a filter wheel to produce filtered light.  The filter wheel includes red, green, and blue color segments and a fourth color 
Tian et al. (US Pub. No. 2017/0115500 A1) shows a laser speckle-removing optical component, including a beam-shrinking lens group and a diffusion sheet arranged on a laser emergent optical path, where the beam-shrinking lens group includes a first beam-shrinking lens and a second beam-shrinking lens, and the diffusion sheet is located between the first beam-shrinking lens and the second beam-shrinking lens.  The arrangement of the diffusion sheet between the first beam-shrinking lens and the second beam-shrinking lens, increases the area of speckles received by the diffusion sheet component, reduces energy density of the light received, and is able to alleviate the accumulation phenomenon of dust particles on the diffusion sheet, therefore, alleviating light attenuation phenomenon, and prolonging the service life of the laser source.  This disclosure also provides a double-color laser source, a three-color laser source and a laser projection equipment applying the above laser speckle-removing optical component.
Kamijima et al. (US Pub. No. 2019/0041739 A1) teaches a light source device includes a light emitting element adapted to emit light having a first polarization direction and a first wavelength, a polarization separation element adapted to transmit either one of the light having the first polarization direction and the first wavelength and light having a second polarization direction and the first wavelength, and reflect the other, and transmit or reflect light having a second wavelength to emit the light having the second wavelength toward a same direction as a direction in which the light having the second polarization direction and the first wavelength is emitted, a wavelength conversion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAGDA CRUZ/Examiner, Art Unit 2882

01/28/2021